ALLOWANCE
Applicant’s reply, filed 10 February 2021 in response to the non-final Office action mailed 10 November 2020, has been fully considered. As per Applicant’s filed claim amendments claims 1-20 are pending, wherein: claims 1, 3, 6-7, 9-11 and 20  are as originally filed and claims 2, 4-5, 8 and 12-19 have been amended. Pending claims 1-20 are herein allowed. 

Response to Arguments/Amendments
The objections to claims 4, 12-13, 15 and 18 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 112(b) rejections of claims 4-5 and 12-20 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 102(a)(1) rejection of claims 1-9, 11 and 12-16 as anticipated by Feinberg et al. (ACS Macro Letters, 2018, 7, 47-52; published 15 December 2017), the 35 U.S.C. 103 rejection of claims 10 and 17 as unpatentable over Feinberg in view of Ito et al. (Polymer Engineering and Science, vol. 23, no 18, 1012-1018; published December 1983), and the 35 U.S.C. 103 rejection of claims 18-19 as unpatentable over Feinberg-alone, are withdrawn. 
Applicant’s arguments (Remarks, pages 9-12) have been fully considered and were found persuasive in view of the properly filed 1.130 Declaration of Hector Lopez-Hernandez establishing that the Feinberg reference no longer qualifies as prior art. 
No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the cited arts of record teach or render obvious the claimed composition comprising cyclic poly(phthalaldehyde), a Lewis acid catalyst that is present and in an amount of less than about 10µmol/g, and a plasticizer. The methods of stabilizing, methods of manufacturing and methods of recycling the claimed composition are further neither taught nor rendered obvious by the cited arts of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANE L STANLEY/Primary Examiner, Art Unit 1767